Case: 13-50125      Document: 00512524994         Page: 1    Date Filed: 02/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-50125                                FILED
                                  Summary Calendar                       February 6, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JESUS RAMIREZ, JR.,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-326-1


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jesus Ramirez, Jr., challenges the two-year prison sentence imposed
following revocation of his supervised release. As he did at sentencing, he
challenges the reasonableness of the sentence, claiming it is greater than
necessary to effectuate sentencing goals, overstates the seriousness of his
supervised-release violations, and does not reflect his personal circumstances.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50125     Document: 00512524994     Page: 2   Date Filed: 02/06/2014


                                  No. 13-50125

      Revocation sentences are reviewed under a deferential “plainly
unreasonable standard, in a two-step process”. United States v. Warren, 720
F.3d 321, 326 (5th Cir. 2013) (citing United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011)). First considered is whether the district court procedurally
erred; then, the substantive reasonableness of the sentence imposed. Warren,
720 F.3d at 326.
      Ramirez does not claim procedural error.         For the second step, a
preserved objection to a sentence’s substantive reasonableness is reviewed “for
an abuse of discretion, examining the totality of the circumstances”. Id. at 332
(citation omitted). “A sentence is substantively unreasonable if it (1) does not
account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.”        Id. (citation and
internal quotation marks omitted). Even if we determine a revocation sentence
is unreasonable, we may reverse only if “the error was obvious under existing
law”. Id. at 326 (citation omitted).
      Ramirez’ two-year sentence equaled the maximum statutory term of
imprisonment the district court could have imposed. See 18 U.S.C. § 553(a);
18 U.S.C. § 3559(a)(3); 18 U.S.C. § 3583(e)(3). We often uphold statutory-
maximum      sentences   under    the   above-described    plainly-unreasonable
standard. See Warren, 720 F.3d at 332.
      The district court considered the factors Ramirez believes merit a lesser
sentence. Nevertheless, “[t]he district court made clear its belief that, in [the]
light of [Ramirez’] particular history [and characteristics], only a relatively
severe, incarcerative revocation sentence was sufficient punishment”. Warren,
720 F.3d at 333. Ramirez’ disagreement with the court’s weighing of the
applicable 18 U.S.C. § 3553(a) factors does not demonstrate the imposed



                                        2
    Case: 13-50125    Document: 00512524994    Page: 3   Date Filed: 02/06/2014


                                No. 13-50125

sentence was an abuse of discretion.      The court was permitted to use its
judgment in weighing the applicable factors, and this court may not reweigh
them. See Gall v. United States, 552 U.S. 38, 51-52, 56-60 (2007).
      AFFIRMED.




                                      3